 Case 2:19-cv-07415-MCS-AGR Document 74 Filed 01/21/21 Page 1 of 2 Page ID #:1236



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11                                                 NO. CV 19-7415-MCS (AGR)
      MICHAEL LEON WATTS,                     )
12                                            )
                Petitioner,                   )
13                                            )
                        v.                    )
14                                            )    ORDER ACCEPTING FINDINGS
      GEORGE JAIME, Warden                    )    AND RECOMMENDATION OF
15                                            )    MAGISTRATE JUDGE
                Respondent.                   )
16                                            )
                                              )
17                                            )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended

19   Petition for Writ of Habeas Corpus, the records on file, the Report and

20   Recommendation of the United States Magistrate Judge (“Report”), and the

21   Objections. Further, the Court has engaged in a de novo review of those portions

22   of the Report to which objections have been made.

23         Petitioner states that the Report misconstrues Ground One of the First

24   Amended Petition. (Obj. at 2.) In his objections, Petitioner appears to contend

25   that his plea was obtained by coercion based on the effect of a prior conviction or

26   convictions that he disputes. (Id. at 2-8.)

27         Petitioner does not identify where, in the operative First Amended Petition,

28   he asserts the ground for relief described in his objections. The Court construes
Case 2:19-cv-07415-MCS-AGR Document 74 Filed 01/21/21 Page 2 of 2 Page ID #:1237
